        Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


   JAMES WHITTED, individually, and on
   behalf of all others similarly situated,
                                                          No. 3:20-cv-00569 (MPS)
                          Petitioner,
                  v.

   DIANE EASTER, Warden of Federal
   Correctional Institution at Danbury in her
   official capacity,
                                                          December 6, 2020
                          Respondent.



   MOTION TO ENFORCE SETTLEMENT AGREEMENT AND REQUIRE THE
BUREAU OF PRISONS TO IMMEDIATELY RELEASE MEDICALLY VULNERABLE
 CLASS MEMBERS WHO HAVE BEEN APPROVED FOR HOME CONFINEMENT

       Class members H.C., S.C., L.F., and E.Y. were granted home confinement by the Bureau

of Prisons in mid-September. Almost three months later, despite suffering from conditions that

render them medically vulnerable to COVID-19, they remain imprisoned at FCI Danbury without

a permissible rationale under the Settlement Agreement. W.H., who was approved in August, has

been waiting even longer. In total, at least 17 individuals are currently imprisoned at FCI Danbury

in violation of the Settlement Agreement and this Court’s May 12, 2020 Temporary Restraining

Order (“TRO”), and Petitioner respectfully moves for their immediate release.

       The Settlement Agreement (Dkt. 134-1), which incorporates the TRO, requires the federal

Bureau of Prisons (“BOP”) to utilize a “full and speedy” home confinement review process that

“immediately maximizes appropriate transfers” of medically vulnerable prisoners to home

confinement. Dkt. No. 134-1 ¶ 3, 6 (citing Dkt. No. 30). Under the Agreement, the BOP must

release medically vulnerable individuals who have been approved for home confinement within


                                                1
         Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 2 of 18




14 days unless public safety reasons or the person’s homelessness make it unsafe to release the

person within that time frame. Yet notwithstanding these commitments, individuals whom the

BOP grants home confinement regularly remain imprisoned at FCI Danbury beyond two weeks.

Currently, at least 17 individuals who have been approved for home confinement remain at FCI

Danbury weeks after approval—and in some instances months after approval—without a

legitimate public safety justification for the delay in their release. These medically vulnerable class

members are all at increased risk of severe illness and death from COVID-19, have already been

deemed suitable by BOP for home confinement, and have families awaiting their arrival home.

Each day that they remain at FCI Danbury needlessly places them in imminent danger of

contracting the illness. Immediate action is particularly warranted, as there is a new outbreak of

COVID at the facility and there continues to be no ability for prisoners to socially distance given

the BOP’s failure to meaningfully reduce the population of the facility in the nine months since

the pandemic began. The Court should therefore mandate specific performance of the Agreement

and order the immediate release of these medically vulnerable individuals.

    I.   EXTENSIVE DELAYS IN RELEASE OF MEDICALLY VULNERABLE CLASS
         MEMBERS APPROVED FOR HOME CONFINEMENT

         Since the Settlement Agreement was signed on July 27, 2020, out of approximately 425

medically vulnerable class members reviewed, only 40 have been approved for home confinement.

Delays in releasing individuals to home confinement have been commonplace. Eight of the 115

“List Two Inmates”1 who were reviewed were approved for home confinement upon initial review



1
  As set forth in the Settlement Agreement, List Two Inmates are those individuals identified on June 3,
2020 after BOP ran a second ICD code search for individuals with medical conditions that the CDC states
put individuals at heightened risk for severe illness from COVID-19, as well as 14 individuals class
counsel had requested be included in the medically vulnerable class. See Dkt. No. 134-1, at 2-3. Class
counsel received the worksheets for List Two Inmates on August 26, 2020 but has not been informed of
the precise date of the HCC review for these individuals.
                                                   2
         Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 3 of 18




this summer. Although all have since been released, one was released via compassionate release

after waiting more than two months for his transfer to home confinement and at least several others

were forced to wait many weeks after approval.2 Of the 52 “List One Inmates”3 who were

automatically re-reviewed this summer under the Settlement Agreement, three were approved for

home confinement. Two still remain at the facility months after approval,4 and a third waited

almost two months for release after approval—weeks of which she spent in the Special Housing

Unit (where the BOP was quarantining women from the Camp at the time).5 Of the 258 individuals

reviewed for home confinement who were newly identified and admitted to the class after the

Agreement was signed, 27 have been approved for home confinement. Only 6 of these individuals

have actually been released, and of those released, at least two waited months for release.6

        There are currently 25 class members still at FCI Danbury who have been approved for

home confinement yet remain at the facility more than two weeks after approval. In at least 17 of

these cases, the BOP has not established that public safety or the person’s homelessness would

make it unsafe to immediately release the individual to home confinement. This chart shows the




2
  HQ was informed by his case manager that he was approved for home confinement on July 12, but he was
not released until after his sentencing court ordered release on September 29. BW was still at the facility in
late September, almost a month after his worksheet was received. Class counsel is unsure how long the
other List Two Inmates waited for release after approval. One additional List Two Inmate, MD, was
approved for home confinement upon re-review, with his worksheet received on November 20, and remains
at the facility.
3
  As defined in the Settlement Agreement, List One Inmates are those 314 individuals identified on May
15, 2020 under the TRO as having medical conditions that place them at increased risk of severe illness
from COVID-19. See Dkt. No. 134-1, at 2.
4
  These individuals are SC and WH.
5
  This individual is VH. One other List One Inmate (IC) was approved after a separate re-review. She has
been waiting 46 days for release.
6
  TC waited 76 days and DG waited 91 days. One other individual, CZ, was released via a compassionate
release order several weeks after approval for home confinement. The amount of time the other 3
individuals waited is not known by class counsel.
                                                      3
           Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 4 of 18




number of days each of these 17 individuals has waited since approval for home confinement, and

contains information supplied by BOP relating to the status of release:7

                Facility Date Home   Days                  Status per BOP
                         Confinement Waiting
    Initials
                         (HC)
                         Approved
    HC          FSL      9/16/20     81                    HC date 12/17/20 but told by case
                                                           manager it will be delayed
    IC          FSL         10/21/20          46           HC date 1/7/21
    KC          FSL         11/2/20           34           HC date 12/7/20 but will be delayed
    SC          Men’s       9/14/20           83           Awaiting date from RRM
    MD          Men’s       11/20/20*         16           HC date 12/15/20
    LF          Camp        9/14/20           83           HC date 1/19/20
    CF          Camp        10/6/20*          61           HC date 12/22
    RG          Camp        10/23/20*         44           HC date 12/15
    JH - FSL    FSL         11/2/20           34           Awaiting date from RRM
    JH - Camp   Camp        9/21/20*          76           Probation approved relocation on 11/10
    WH          Camp        8/24/20           104          Awaiting date from RRM
    NL          Camp        10/5/20           62           Awaiting date from RRM (RRM seeking
                                                           HC under a contract facility)
    JM          Men’s       11/6/20*          30           Awaiting date from RRM
    DM          Camp        10/16/20          51           HC date 12/15 (was delayed from 12/2)
    MR          Camp        10/5/20           62           RRM awaiting response from probation re
                                                           electronic monitoring
    RT          Camp        10/23/20*         44           Awaiting date from RRM
    EY          FSL         9/16/20           81           HC date 12/15 (was delayed from 12/8)

* indicates the date the worksheet was received by class counsel; the HC decision date may be
earlier as worksheets are typically produced every other week to class counsel.

In total, out of the mere 40 individuals approved for home confinement since July 27, the BOP has

released only 15 from FCI Danbury.


7
  A version of this chart showing full names and register numbers is filed under seal as Exhibit A. Of the
remaining 8 individuals approved for home confinement but still at FCI Danbury, the BOP has asserted
that one is homeless, one does not have a release plan, three have pending charge issues, one had
probation deny BOP’s supervision request, one has probation working on a supervision issue, and one is a
Central Inmate Monitoring case that needs a special security review to be completed. Class counsel is in
the process of investigating these assertions. A list of these individuals is filed under seal as Exhibit B.
The names and register number of the individuals referenced in footnotes 2, 4, and 6 are also listed in
Exhibit B.
                                                     4
          Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 5 of 18




    II.   THE BOP’S STATED RATIONALES FOR ITS DELAY ARE IMPERMISSIBLE
          UNDER THE SETTLEMENT AGREEMENT

          On December 1, 2020, Warden Easter provided a letter describing delays in the release of

these individuals that have resulted from entirely avoidable administrative issues, errors, and

inattention. See Ex. C. With respect to some individuals, there have been multiple inexcusable

bureaucratic failures that have compounded the length of the wait. In addition to relying on

rationales unrelated to public safety, described below, the BOP has failed to articulate why it has

declined to exercise its furlough authority to speed up the release to home confinement of

medically vulnerable individuals granted home confinement. See 18 U.S.C. § 3622. For the

reasons described below, none of the stated rationales constitute permissible justifications under

the Settlement Agreement for the inordinate delay.8

A.        Requirements of the Settlement Agreement

          The Settlement Agreement requires that medically vulnerable class members on List Two

and those identified after the effective date of the agreement be reviewed for home confinement

“pursuant to the standards set forth in the May 12, 2020 TRO (see ECF 30).” Dkt. No. 134-1 ¶ 3,

6. Issued on May 12, 2020, the TRO requires the Respondent to:

          Finalize and implement a process that makes full and speedy use of the home
          confinement authority under 18 U.S.C. § 3624(b) and the CARES Act and, as
          directed by the Attorney General’s April 3, 2020 Memorandum, “immediately
          maximize[s] appropriate transfers to home confinement [for] all appropriate
          inmates held at . . . FCI Danbury,” in particular, by (a) prioritizing for review for
          home confinement all inmates identified on the list described in paragraph 1, (b)

8
 Class counsel has satisfied the dispute resolution requirements of the Settlement Agreement, Dkt. No.
134-1 ¶ 23, through repeated outreach to Respondent’s counsel about this issue that began in mid-October
and continued through December 4. The parties discussed the issue with Judge Farrish on November 10,
2020, and class counsel updated Judge Farrish several times about the parties’ discussions. (The parties’
discussions before Judge Farrish on other allegations of non-compliance with the Agreement are
ongoing ). Class counsel informed Respondent’s counsel that it would seek relief before this Court if the
BOP did not release the medically vulnerable individuals identified on Exhibit A by close of business on
December 4 or give them a definitive date during the week of December 7 for release. Class counsel
understands BOP’s position to be that public safety justifies the past and continued delays. See Ex. E.
                                                   5
        Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 6 of 18




       assigning substantial weight in that review to the inmate’s risk factors for COVID-
       19 based on CDC guidance, (c) eliminating all requirements that the inmate have
       served some portion of his or her sentence to be eligible for placement on home
       confinement, (d) eliminating the requirement that a “primary or prior offense” not
       be a violent offense; (e) eliminating the requirement that the inmate be “without
       incident reports in the past 12 months (regardless of severity level)”; (f) modifying
       any requirement that a person approved for home confinement be quarantined at
       the facility for 14 days to allow for immediate release to home confinement for
       those inmates as to whom Respondent verifies, after reasonable inquiry, that the
       inmate is not showing symptoms and is able to self-isolate for the same period in
       the home confinement setting.

Dkt. No. 30, at 71 ¶ 2 (emphasis added).

       On May 28, 2020, after observing that many who had been approved for home confinement

by May 25 were still at FCI Danbury, this Court ordered the Respondent, with respect to each such

individual, by close of business on June 4 (10 days after home confinement approval), to “either

(1) release such inmate to home confinement, or (2) demonstrate that public safety or medical

considerations or the absence of any home in which to place the inmate would make it unsafe to

move the inmate immediately to home confinement.” Dkt. No. 68, at 6. The Court underscored:

“Given the amount of time already taken to investigate each inmate’s proposed release plan and

the amount of additional time the Court is allowing for compliance with this order, it will not be a

sufficient response to the ‘show cause’ portion of this order for the Respondent to state that the

release plan is still being investigated or that details need to be worked out.” Id. The Court also

questioned whether the Warden had fully complied with Paragraph 2a of the TRO, which orders

the Warden to modify the 14 day quarantine requirement where the Warden “’verifies, after

reasonable inquiry, that the inmate is not showing symptoms and is able to self-isolate for the same

period in the home confinement setting.’” Id. at 4 (quoting Dkt. 30, at 71 ¶ 2a). The Court stressed

that “[w]hile the Court understands that the Warden and her staff may need some time to ‘process

people out,’ it is not clear why they need more than a few days to do so; further, as noted, there is



                                                 6
         Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 7 of 18




no evidence the Warden has attempted to determine, ‘after reasonable inquiry,’ that these inmates

could not self-isolate at home.” Id. at 4.

        In addition to incorporating the TRO’s requirement that BOP implement a review process

that makes “full and speedy use” of home confinement and “immediately maximize[s] appropriate

transfers to home confinement,” the Settlement Agreement provides that “BOP will endeavor to

release individuals approved for home confinement to home confinement within 14 days of the

approval decision unless public safety or the absence of any home in which to place the inmate

would make it unsafe to move the inmate to home confinement within that 14 day period.” Dkt.

No. 134-1 ¶ 11. As a condition of class counsel signing the Agreement, on July 27, the U.S.

Attorney’s Office confirmed in writing that should there be an issue as to the timeliness of a home

confinement release, the office “will not argue that a delay beyond 14 days is warranted unless

public safety or the absence of any home in which to the place the inmate would make it unsafe to

move the inmate to home confinement with the 14 day period.” Ex. D. This explicit agreement

continues to bind the BOP.9


9
  To the extent the BOP asserts that the word “endeavor” in the Settlement Agreement permits delays
beyond 14 days based on reasons other than public safety or homelessness, such an argument would be
contrary to the parties’ agreement. When, as a condition of executing the Settlement Agreement, class
counsel secured a written commitment from the BOP confirming that it would only permit release delays
beyond 14 days for a legitimate homelessness or public safety reason, that contemporaneous writing became
an enforceable part of the parties’ agreement. See Restatement (Second) of Contracts § 213 (“Where
writings relating to the same subject matter are assented to as parts of one transaction, both form part of the
integrated agreement.”); see also E.E.O .C. v. Fed. Express Corp., 268 F. Supp. 2d 192, 204 (E.D.N.Y.
2003) (“[C]ontracts with the federal government are governed by federal common law, which incorporates
‘the core principles of the common law of contracts that are in force in most states.”); Bowden v. United
States, 106 F.3d 433, 439 (D.D.C. 1997) (noting that the Restatement (2d) of Contracts constitutes the
federal common law rule “since those principles represent the ‘prevailing view’ among the states”); White
and Williams LLP v. Seidner, 649 Fed. Appx. 170, 173 (3d Cir. 2016) (“Because the United States is a party
to the Settlement Agreement, we will apply federal common law in interpreting it.”).
         In any event, it is clear that the BOP is not, in fact, endeavoring to accomplish release within a 14-
day period. To “endeavor” means to undertake efforts toward reaching a goal: here, to release individuals
within 14 days. See Black’s Law Dictionary (defining “endeavor” as “[t]o exert physical or intellectual
strength toward the attainment of an object or goal”); see also Miriam-Webster, Online Dictionary (defining
“endeavor” to mean “to attempt (something, such as the fulfillment of an obligation) by exertion of effort”),
                                                      7
        Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 8 of 18




B.      The Extensive Delays in Release Violate the Settlement Agreement

        The Warden’s December 1 letter sets forth a series of explanations that fail to justify the

lengthy delays in releasing individuals approved for home confinement under the Settlement

Agreement.

        1.      Missing Packets

        After an individual is approved by HCC for home confinement, the BOP reports that its

administrative process is for staff at FCI Danbury to submit a “referral packet” to the Residential

Reentry Management field office (“RRM”), which then arranges with either a contract facility

(halfway house) or the U.S. Probation Office to undertake supervision of the person on home

confinement. But with respect to three people, the Warden states that “electronic errors” in the

email system caused FCI Danbury staff to believe referral packets had been submitted to the RRMs

when the RRM had not in fact received them. Ex. C, at 2. In each of these instances, the error was

not discovered until November 23—multiple weeks after the referrals packets were supposedly

sent to RRMs. These errors resulted in delays of 29 days (SC), 28 days (WH), and 19 days (HC).

Tellingly, it is apparent from the Warden’s letter that staff at FCI Danbury did not follow up with

the RRMs during these lengthy periods of delay (as had they done so, the error would have been

discovered more quickly). Notably, class counsel first inquired about the delay in WH’s release on

October 16, on October 18 about SC’s delay, and on October 30 about HC’s delay. Class counsel

inquired multiple times thereafter about these individuals, including by letter on November 23,




https://www.merriam-webster.com/dictionary/endeavor. Endeavoring to do a task within 14 days means
actually trying to accomplish the task within the specified time period. BOP plainly is not endeavoring to
release people within 14 days after home confinement approval: staff have allowed more than a month to
go by without checking in with the RRMs on progress towards release, packets have been held up for more
than a month so that information can be filled in on medical records, RRMs are setting home confinement
dates out more than a month in the future, and FCI Danbury is requiring individuals to quarantine for more
than 14 days.
                                                    8
        Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 9 of 18




which appears to have finally prompted a follow up by staff at FCI Danbury and the discovery that

the process had not even begun at the RRM for these three individuals—all of whom had been

approved for home confinement in August or September.

       2.      Delays in Adding Information to Medical Files

       According to the Warden’s December 1 letter, another source of delay in some cases has

been the BOP’s requirement that a prisoner’s medical record (“BEMR”) document contain certain

information related to the person’s risk of contracting COVID while on home confinement. Ex. C,

at 1. In the cases of nine individuals, the referral packets were returned by the RRM to FCI Danbury

to add the required information to the medical file. It is unclear from the Warden’s letter how long

the packets were at the RRM before being returned to FCI Danbury as opposed to how long FCI

Danbury staff took to complete the routine information. But regardless, the result was significant

delays by BOP: 49 days (HC), 49 days (EY), 23 days (IC), 22 days (NL), 22 days (MR), 21 days

(DM), 15 days (JH - FSL), 10 days (KC), 4 days (WH).

       3.      Waiting on Home Confinement Dates from RRMs

       Delay is also occurring during the time period that FCI Danbury waits on a “home

confinement date” from the RRM, or because the RRM provides a “home confinement date” far

into the future. For example, although the RRM received IC’s referral packet on 11/16/20, she was

given a home confinement date of 1/7/21. Ex. C, at 3. LF’s packet was received by the RRM on

11/4/20 and she was given a date of 1/19/21. Id. at 4. The time period between receipt of the packet

by the RRM and the home confinement date provided by the RRM is as follows for other




                                                 9
        Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 10 of 18




individuals: 35 days (EY)10, 34 days (HC)11, 27 days (DM)12, 26 days (KC).13 Others are still

waiting on dates from the RRM, despite their packets being received by the RRMs weeks ago. The

wait times thus far are: 11 days (SC), 12 days (WH), 12 days (NL), 17 days (JH – FSL), and 41

days (MR).14

        The government has yet to articulate the cause of the RRM’s delay in issuing home

confinement dates, or why BOP would maintain that dates in January are the “earliest-available”

dates for home confinement for some individuals. It is clear, however, that BOP has the authority

to furlough individuals, and this power can and should be used to expedite release in instances

where the agency is purportedly unable to place someone immediately on home confinement for

whatever administrative reasons. See 18 U.S.C. § 3622. Indeed, the Warden’s letter notes that Ms.

Fore will be furloughed in advance of her home confinement date, though does not provide a date

when the furlough will begin or an explanation for why others at the facility are not being

furloughed.

        4.      Quarantine-Related Delays

        The Warden also attributes the delay in release to two different issues relating to

quarantining individuals before release: (1) a delay in getting COVID test results and (2) lack of

quarantine space.




10
   The Warden’s letter says that EY’s date was extended another 7 days from the date given by the RRM
because of quarantine constraints. Ex. C, at 5.
11
   HC was told her date of 12/17/20 will need to be extended because of quarantine constraints.
12
   The Warden’s letter says DM’s date was extended another 13 days from the date given by the RRM
because of quarantine constraints. Ex. C, at 3.
13
   The Warden’s letter says that KC’s date given by the RRM will need to be extended because of
quarantine requirements. Ex. C, at 4. The length of the extension has not been provided.
14
   The Warden’s letter says that the RRM is “waiting on a response from probation regarding electronic
monitoring” for MR. Ex. C, at 4. The BOP has not provided information about when the inquiry was
made to the probation office and why electronic monitoring through a contract facility cannot be arranged
if an answer from probation has not been forthcoming.
                                                   10
        Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 11 of 18




        First, the Warden asserts that FCI Danbury’s requirement that individuals receive a

negative PCR test prior to release has caused the need to extend quarantine periods. According to

the Warden, the lab being used “has been unable to provide us with results quickly enough to

always allow a 14-day quarantine.” Ex. C, at 2. It is surely not the case that it is taking more than

14 days to receive test results from the lab. Instead, the problem appears to be that FCI Danbury

is requiring two negative tests—one when someone enters quarantine and one taken 14 days later.15

Such a requirement is not supported by current CDC guidelines, which now provide that

individuals exposed to COVID may exit quarantine after 10 days (with no test) if they exhibit no

symptoms or after 7 days, with a negative test result collected within 48 hours before the time of

planned quarantine discontinuation.16 CDC guidelines previously recommended a 14-day

quarantine after exposure and did not require a negative test result at all—and certainly not two

negative results.

        Second, the Warden also claims that the shortage of quarantine space has led to delays. Ex.

C, at 2. But this is not an issue with respect to the nine women in the Camp who are awaiting

release. FCI Danbury is using rooms within the Camp to quarantine Camp women, and there is

space to hold all of the women approved for home confinement in quarantine at the Camp. Indeed,

of the nine women in the Camp approved for home confinement, all but two are already in

quarantine. Some have already been there for weeks.17




15
   This is the understanding of clients incarcerated in the Camp. Individuals in all three facilities have also
been told that a 21-day quarantine is required.
16
   See CDC, Options to Reduce Quarantine for Contacts of Persons with SARS-CoV-2 Infection Using
Symptom        Monitoring      and      Diagnostic       Testing,   https://www.cdc.gov/coronavirus/2019-
ncov/more/scientific-brief-options-to-reduce-quarantine.html.
17
   Class counsel understand that the women in the Camp entered quarantine on the following dates: DM
(11/16), JH – Camp (11/20), RG (11/20), LF (11/23), CF (11/30), NL (12/1), RT (12/2).
                                                      11
        Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 12 of 18




        But in any event, these quarantine issues should not prevent the release of medically

vulnerable people who are suitable for home confinement. To ensure that releases of medically

vulnerable people occurred with sufficient speed, the TRO, as incorporated into the Settlement

Agreement, required the Warden to eliminate the requirement of a 14-day quarantine if an

individual has no symptoms and can self-isolate at home. Dkt. No. 30, at 71 ¶ 2. Indeed, BOP’s

own policy permits waiver of a 14-day quarantine. The facility could test individuals before they

leave if they want an added level of assurance.

        It is apparent that the BOP understands its obligation under the Agreement to release

individuals within 14 days absent a public safety justification—as it now purports that every

administrative delay or oversight it has reported for the 17 individuals approved for home

confinement is, in fact, related to public safety. Ex. E (“It is the BOP’s position that the delays,

including the quarantine and testing requirements prior to release, directly relate to public

safety”).18 But the BOP surely is not permitted under the Settlement Agreement to fail to

expeditiously undertake the steps necessary to move someone to home confinement and then claim




18
   The Warden’s letter outlines other sources of delay in some individual cases, including periods of time
to coordinate getting fingerprints to the FBI (LF, 51 days), awaiting the resolution of pending charges (SC,
30 days), and to investigate whether Canadian charges were resolved (WH, 60 days). Notably, WH’s
Canadian case was a DUI from 2015 where probation had been completed. There was no detainer filed,
warrant pending, or any other reason to suspect the case was unresolved. Nonetheless, BOP did not move
forward with the home confinement referral until receiving confirmation from Canadian authorities that the
case was, indeed, closed.
         Through counsel, BOP has indicated that requests for probation to approve relocation requests by
prisoners delayed home confinement dates for CF, RG, JH - Camp, and JM. But probation has now
approved these relocation requests, and it is unclear to class counsel what portion of the delay in release is
attributable to probation rather than BOP. It is also not clear that probation has the authority to prevent
release to home confinement in a particular location, as BOP, not probation, possesses the home
confinement release authority by statute. See 18 U.S.C. § 3624 (describing BOP’s power to release
individuals on home confinement and noting the “United States Probation System shall, to the extent
practicable, offer assistance to a prisoner during prerelease custody under this subsection”). With respect
to RT, BOP stated that probation had “security concerns” that are now resolved. BOP did not describe the
nature of these concerns or specify how long resolution of these concerns delayed her release.
                                                     12
       Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 13 of 18




that they are justified in continuing to detain the person because it is unsafe to release them (due

to them failing to complete various steps).

        The requirement for expedient release goes to the very core of the Settlement Agreement

and its adoption of the TRO’s home confinement review process for medically vulnerable

prisoners. Unfortunately, the experience of the past four months demonstrates that BOP is falling

far short of fulfilling the Settlement Agreement’s requirement that it utilize a speedy home

confinement review process that immediately maximizes appropriate transfers to home

confinement. Instead, a series of administrative delays and missteps have led to the continued

incarceration of individuals for weeks—and in some cases months—after release should have been

accomplished. The length of these delays has not been justified by public safety concerns, and

immediate release of these 17 individuals is consistent with public safety. Indeed, immediate

release is essential to protect the safety of these medically vulnerable prisoners and their rights

secured under the Settlement Agreement.

III.    COVID-19 CASES AT FCI DANBURY AND IN SURROUNDING
        COMMUNITIES ARE ON THE RISE AND THOSE AWAITING RELEASE ARE
        EXTREMELY VULNERABLE TO COVID

        The COVID-19 risk factors of the medically vulnerable people approved for home

confinement who continue to be detained include, among other conditions, diabetes, history of

smoking, hypertension, and moderate-to-severe asthma. Many suffer from obesity, recognized as

one of the most serious risk factors for severe illness and death from COVID.19 One woman has a

BMI of 49.9. Two of the women are 65 years old.



19
   Barry M. Popkin et al, Individuals with obesity and COVID‐19: A global perspective on the
epidemiology and biological relationships, Obesity Reviews (Aug. 26, 2020) (meta‐analysis of the studies
on the relationship of individuals with obesity and COVID‐19 show individuals with obesity were more at
risk for hospitalization (113% higher); for ICU admission (74% higher); and for mortality (48% increase
in deaths), https://onlinelibrary.wiley.com/doi/10.1111/obr.13128; see also Jennifer Abbasi, Large Meta-
                                                  13
       Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 14 of 18




       The need to release these medically vulnerable individuals from FCI Danbury is

particularly urgent given the rising number of positive cases at the prison complex and its

surrounding communities. After a period of time with no reported positive cases, the BOP’s

website is now reporting five inmates and three staff members have tested positive. See BOP,

COVID-19 Cases, https://www.bop.gov/coronavirus/. Prisoners received a memo from the

Warden on December 3 stating that there were 7 active cases among them. Class counsel

understands that at least three of those positive individuals, who had positive tests within the past

week, were housed in three separate dorms in the men’s facility (units C, F, and J). One of the

men, from C unit, had been working in the kitchen at the time of his positive test, where men from

across the facility had been coming to get food. Just today, class counsel has learned that three

more men in C unit were informed that they are positive, as well as three more men in the J unit.

Also today, two women tested positive in the FSL. There has been no facility-wide testing

conducted since May, and thus the number of reported positive cases almost certainly understates

the extent of the outbreak. Temperature and symptom checks are not being performed

consistently.20 There continues to be movement of prisoners and staff across the complex, and

social distancing is still impossible for prisoners housed in crowded dorms. Although some

incarcerated at FCI Danbury when the pandemic began were released to home confinement or via

compassionate release orders, BOP resumed transfers of new prisoners into the facility this

summer. There are currently 899 individuals incarcerated at the facility—up from 825 at the time

of the Fairness Hearing.




analysis Digs Into Obesity’s COVID-19 Risks, JAMA (Oct. 15, 2020) (discussing meta-analysis),
https://jamanetwork.com/journals/jama/fullarticle/2772071.
20
   For example, women in the Camp have not had symptom or temperature checks since November 23.
                                                 14
       Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 15 of 18




IV.    THIS COURT HAS JURISDICTION TO ORDER SPECIFIC PERFORMANCE
       AND FURTHER DECLARATORY AND INJUNCTIVE RELIEF AGAINST THE
       BOP FOR BREACH OF THE SETTLEMENT AGREEMENT

       The Court has retained jurisdiction over this matter “to the full extent necessary to enforce

the terms of the Settlement pursuant to the terms set forth therein.” (Dkt. No. 241). The Court also

expressly incorporated the terms of the Settlement Agreement in its order of dismissal. (Id.). Under

these circumstances, a breach of the parties’ Settlement Agreement is a per se violation of this

Court’s dismissal order—which confers jurisdiction on this Court to issue remedial orders to cure

the breach. See, e.g., Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 381

(1994) (stating that where the “parties’ obligation to comply with the terms of the settlement

agreement had been made part of the order of dismissal—either by separate provision (such as a

provision “retaining jurisdiction” over the settlement agreement) or by incorporating the terms of

the settlement agreement in the order” then “a breach of the agreement would be a violation of the

order, and ancillary jurisdiction to enforce the agreement would therefore exist”); see also In re

American Express Financial Advisors Securities Litigation, 672 F.3d 113, 134 (2d Cir. 2011)

(acknowledging the power of federal courts to issue an injunction “to protect the integrity of a

complex class settlement over which it retained jurisdiction”). The parties have consented to

specific performance as the injunctive remedy of the first instance this Court is empowered to

order, with civil contempt or any other injunctive order issuable against the BOP thereafter for

further non-compliance. Dkt. 134-1, ¶ 23(d); Dkt. No 222, at 27:18-24 (affirming the Court’s “full

panoply of powers” to enforce the settlement, specifically including the power of contempt).

Accordingly, the class respectfully requests that this Court issue an Order to:

       (a) Declare that the Settlement Agreement requires the BOP to “immediately release” all

           17 medically vulnerable individuals approved for home confinement set forth in



                                                15
Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 16 of 18




   Exhibit A absent further delay and without quarantine at FCI Danbury, provided that

   the individual is not showing symptoms of COVID-19;

(b) Declare that the Settlement Agreement prohibits the BOP from holding any medically

   vulnerable individual approved for home confinement for longer than 14 days, unless

   the BOP identifies that the individual is homeless or there is a legitimate public safety

   reason why it would be unsafe to transfer the individual to home confinement within

   the 14-day period; such public safety reason shall not include the failure to timely

   complete administrative requirements/processes or secure the necessary bureaucratic

   approvals, or reliance on present COVID-19 conditions either at the facility or in the

   broader community;

(c) Mandate specific performance of the Settlement Agreement, including an order that the

   BOP release within 24 hours all 17 medically vulnerable individuals identified in

   Exhibit A who have been approved for home confinement but remain incarcerated at

   FCI Danbury;

(d) Require the BOP to, within two (2) days, release any other medically vulnerable

   individuals approved for home confinement or identify for the Court the specific

   reasons why they cannot be immediately released to home confinement; and

(e) Issue other supplemental orders this Court may deem appropriate to enforce the

   Settlement Agreement.




                                        16
      Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 17 of 18




Dated: December 6, 2020                   Respectfully submitted,

                                          Counsel for the Respondent

                                          /s/ Sarah F. Russell_______
                                          Sarah French Russell, ct26604
                                          Tessa Bialek, ct30582
                                          Alexis Farkash, Law Student Intern
                                          Abigail Mason, Law Student Intern
                                          George Morgan, Law Student Intern
                                          Krista Notarfrancesco, Law Student Intern
                                          Samantha Pernal, Law Student Intern
                                          Grace Ronayne, Law Student Intern
                                          Hannah Snow, Law Student Intern
                                          Kathryn Ulicny, Law Student Intern
                                          Kylee Verrill, Law Student Intern
                                          Legal Clinic, Quinnipiac University School of Law
                                          275 Mt. Carmel Avenue
                                          Hamden, CT 06518
                                          Telephone: (203) 582-5258
                                          Email: sarah.russell@quinnipiac.edu
                                                 tessa.bialek@quinnpiac.edu

                                          Marisol Orihuela, ct30543
                                          Zal K. Shroff, phv10872
                                          Ariadne Ellsworth, Law Student Intern
                                          Alexandra Gonzalez, Law Student Intern
                                          Alexander Nocks, Law Student Intern
                                          Phoenix Rice-Johnson, Law Student Intern
                                          Jerome N. Frank Legal Services Organization
                                          P.O. Box 209090
                                          New Haven, CT 06520
                                          Telephone: (203) 432-4800
                                          Email: marisol.orihuela@ylsclinics.org

                                          Alexandra Harrington, ct 30943
                                          Criminal Justice Advocacy Clinic
                                          University at Buffalo School of Law
                                          507 O’Brian Hall, North Campus
                                          Buffalo, NY 14260
                                          Telephone: (716) 984-2453
                                          Email: aharr@buffalo.edu

                                          David S. Golub, ct00145
                                          Jonathan M. Levine, ct 07584
                                          Silver Golub & Teitell LLP

                                     17
Case 3:20-cv-00569-MPS Document 263 Filed 12/06/20 Page 18 of 18




                                    184 Atlantic Street
                                    Stamford, CT 06901
                                    Telephone: (203) 325-4491
                                    Email: dgolub@sgtlaw.com
                                           jlevine@sgtlaw.com

                                    Counsel for the Petitioner-Class




                               18
